 

EXHIBIT 10.1

 



DEED OF IRREVOCABLE UNDERTAKING

 

To: Dealertrack Technologies, Inc. (the "Offeror" or "you")

 

17 December 2014

Dear Sirs

  

Offer by the Offeror for incadea plc (the "Company")

 

1.TERMS OF THE ACQUISITION

 

1.1Danbury Enterprises Limited, Kikero Enterprises Limited, Treadstone Holdings
Limited and Delanglade Holdings Limited (collectively, "us" or "we") understand
that the Offeror intends to acquire all of the issued and to be issued share
capital of the Company, substantially on the terms and subject to the conditions
set out in or referred to in the attached draft press announcement (the "Press
Announcement") to be issued under Rule 2.7 of the City Code on Takeovers and
Mergers (the "City Code") and/or on such other terms and conditions as may be
required by the City Code, the Panel on Takeovers and Mergers (the "Panel"), the
London Stock Exchange, other applicable law or regulation and/or any additional
terms and conditions as may be agreed between the Offeror and the Company.

 

1.2Any reference in this Deed to the "Acquisition" shall:

 

(a)mean the proposed acquisition by or on behalf of the Offeror or any of its
subsidiaries of the entire issued and to be issued share capital of the Company,
which acquisition may be (at the Offeror's election) by way of a takeover offer
within the meaning of Article 116 of the Companies (Jersey) Law 1991 (as
amended) (the "Offer" or an "Offer") or by way of a scheme of arrangement under
Article 125 of the Companies (Jersey) Law 1991 (as amended) (referred to in this
undertaking as the "Scheme") and, if made by or on behalf of a subsidiary of the
Offeror, all references to Offeror shall be deemed to be that subsidiary; and

 

(b)be deemed to include any increased, renewed, varied or revised terms and/or
conditions of any Offer or Scheme (as the case may be).

 

1.3Capitalised terms used but not defined in this Deed shall have the meanings
given to them in the Press Announcement.

 

2.SHAREHOLDINGS

 

2.1By this Deed we, the undersigned, hereby each warrant to the Offeror that:

 

(a)of the ordinary shares of one penny each in the capital of the Company
(together, the "Shares"), we are the beneficial owner and registered holder of
(and if we are not the registered holder, we will procure compliance by the
registered holder with the terms of this undertaking) and we are able to control
the exercise of all rights attaching to, including the ability to procure the
transfer of full legal and beneficial title to, the number of Shares set out in
the table in the schedule hereto (such number being referred to herein as the
"Committed Shares" which expression shall, for the purposes of this Deed include
any other Shares or securities in the capital of the Company allotted and/or
issued to us, or acquired by us, after the date hereof, including any other
Shares or securities in the capital of the Company so allotted and/or issued
under any Share option (or similar) scheme of the Company together with any
other Shares attributable to or derived from any such Share);

 



 

 

 

(b)neither the whole nor any part of our interest in the Committed Shares or any
of them is subject to any lien, charge, option, voting trust, or other
encumbrance of any nature and we have the sole right to vote the Committed
Shares;

 

(c)the schedule to this Deed contains complete and accurate details of:

 

(i)all the Shares or other securities in the capital of the Company of which we
are the registered holder or we or any of our group undertakings is a beneficial
owner; and

 

(ii)all the Shares or other securities in the Company to which we or our group
undertakings are beneficially entitled upon the exercise of any option, warrant
or other right to acquire or subscribe for Shares or other securities in the
capital of the Company whether or not such rights are currently exercisable or
subject to any condition,

 

and for the purposes of this Deed, the term "group undertaking" shall have the
meaning given to it in section 1161 of the Companies Act 2006;

 

(d)save as is specified in the table in the schedule, there are no Shares or
other securities in the capital of the Company registered in our name (or in the
name of any of our group undertakings) or beneficially owned or managed and
controlled by us or any of our group undertakings, or in which we or our group
undertakings have an interest and neither we nor any of our group undertakings
have any rights, warrant or options to acquire or subscribe for any Shares or
securities in the capital of the Company, in each case, other than as set out in
the table in the schedule hereto;

 

(e)save (i) as between ourselves and those persons in the same categories who
are presumed by the City Code to be acting in concert with us, and (ii) for such
relationship as may arise as a result of our executing this Deed, we are not
acting in concert with any other person for the purposes of Rule 9.1 of the City
Code;

 

(f)we each are able and have all relevant rights, power and authority, and have
obtained all necessary authorisations, approvals, consents and licences required
by each of us (all of which are unconditional and remain in full force and
effect) to enter into and perform our respective obligations under this Deed;

 

(g)any proxies given in respect of the Committed Shares on or prior to the date
hereof that may still be in effect are not irrevocable, and such proxies are
hereby revoked; and

 

(h)the execution and delivery by each of the undersigned of this Deed does not,
and the consummation of the transactions contemplated hereby and compliance with
the terms hereof will not, result in the breach of or conflict with any
provision of the constitutional documents of the undersigned or result in a
material breach of any judgment or law applicable (excluding the City Code) to
the undersigned.

 

3.IRREVOCABLE UNDERTAKINGS

 

3.1By this Deed we, the undersigned, each hereby undertake to the Offeror that,
prior to the earlier of (i) the Offer closing or the Scheme becoming effective
and (ii) this undertaking lapsing in accordance with paragraph 5 we shall not:

 



2

 

 

(a)sell, transfer, charge, pledge, encumber, assign, grant any options over or
otherwise dispose of (including by gift, merger or operation of law unless
mandatory), hedge, or permit the sale, transfer, charging, pledging,
encumbering, assigning, granting of any option over, other disposal of or
hedging of, all or any of the Committed Shares or of any interest therein, other
than pursuant to the Acquisition and this Deed, or accept any other offer made
to acquire Shares in the Company, other than pursuant to the Acquisition;

 

(b)save for pursuant to the Acquisition, enter into any agreement, arrangement
(including any profit sharing arrangement), option or understanding or permit
any of our group undertakings to commit or agree to any agreement, arrangement,
option or understanding to be entered into or incur any obligation or permit any
obligation to arise in relation to us or any of our group undertakings:

 

(i)to do any or all of the acts referred to in paragraph 3.1(a);

 

(ii)in respect of the Committed Shares or which would or would reasonably be
expected to impede or frustrate the Acquisition; or

 

(iii)which, in relation to the Committed Shares, would or would reasonably be
expected to restrict or impede us from voting in favour of the Scheme or
accepting the Offer or otherwise preclude us from complying with our obligations
under paragraph 3 hereof,

 

and, for the avoidance of doubt, references in this paragraph 3 to any
agreement, arrangement, understanding, option or obligation includes any such
agreement, arrangement, understanding, option or obligation whether or not
legally binding or subject to any conditions or which is to take effect upon or
following the Acquisition becoming unconditional in all respects (or, if
applicable, becoming effective);

 

(c)take any action that would make any warranty of the undersigned herein untrue
or incorrect or have the effect of preventing or disabling the undersigned from
performing their obligations hereunder;

 

(d)acquire any interests in securities (as defined in the City Code) or
otherwise deal or undertake any dealing (as defined in the City Code) in any
shares or other securities in the capital of the Offeror (or any group
undertaking of the Offeror) or the Company;

 

(e)in respect of the Committed Shares accept (in the case of an offer) any offer
made, or vote in favour (in the case of a scheme of arrangement) in respect of
any scheme of arrangement proposed, in respect of the Shares, which is proposed,
announced or entered into by a third party which is not the Offeror or a person
acting in concert (as defined in the City Code) with the Offeror;

 

(f)commit or agree to take any of the foregoing acts in this paragraph 3.1.

 

3.2Until such time as this undertaking lapses in accordance with paragraph 5, we
each hereby agree and undertake to you that we shall:

 

(a)accept the Offer in accordance with the procedure for acceptance set out in
the formal document containing such Offer (the "Offer Document") in respect of
the Committed Shares, not later than three days after the Offeror issues the
Offer Document;

 

(b)not withdraw any acceptances to the Offer at any time;

 

(c)exercise all voting rights attaching to the Committed Shares to vote:

 

(i)in favour of all resolutions to approve, or which are necessary to implement,
the Offer, and any related matters;

 



3

 

 

(ii)against any resolution which would or would reasonably be expected to impede
or frustrate the Offer in any way,

 

proposed at any general or class meeting ("General Meeting") and Court convened
meeting as applicable in the case of a Scheme ("Court Meeting") of the Company
to be convened and held in connection with the Acquisition, any other meeting of
any type or class of holders of Shares of which the Committed Shares are a type
or class, or any adjournment of any such meeting;

 

(d)execute any forms of proxy in respect of the Committed Shares required by the
Offeror to appoint any person nominated by the Offeror to attend and vote at any
General Meeting to be convened and held in connection with the Acquisition
(whether structured as an Offer or a Scheme) or Court Meeting on behalf of the
undersigned and ensure that such forms of proxy are not revoked (either in
writing or otherwise). In the case of a Scheme, we shall ensure that any such
executed forms of proxy are received by the Company's registrars as soon as
reasonably practicable and in any event at least 10 days before any Court
Meeting and seven days before any General Meeting; and

 

(e)not revoke the terms of any proxy submitted in accordance with paragraph
3.2(d), either in writing or by attendance at any General Meeting or Court
Meeting or otherwise.

 

4.SECRECY

 

4.1We shall keep secret the possibility, terms and conditions of the Acquisition
and the existence of this undertaking until the Press Announcement is released.

 

4.2Notwithstanding paragraph 5, the obligations in this paragraph 4 shall
survive termination of this Deed but in all other respects the Offeror shall
have no claim against us in respect of any antecedent breaches of the terms of
paragraph 3 of this Deed upon such undertakings lapsing, in accordance with
paragraph 5. Notwithstanding the foregoing, if any breach of any term of this
Deed by us causes (whether directly or indirectly) the terms of paragraph 5 to
apply and this Deed to terminate and cease to have any further effect, the
Offeror shall be entitled to exercise all such legal rights as it may have in
relation to us in respect of any such breach.

 

5.LAPSE OF THIS UNDERTAKING

 

5.1The undertakings in this Deed shall automatically terminate and cease to have
any further effect in the event that:

 

(a)the Offeror shall not have published the Press Announcement by 9 a.m. (GMT)
on 18 December 2014 or such later date as the Company, the Offeror and we may
agree; or

 

(b)the Offer Document is not posted to shareholders of the Company within 28
days (or such longer period as the Panel may agree) after the publication of the
Press Announcement save that if, prior to publication of the Offer Document, you
elect to proceed by way of a Scheme, the time limit in this paragraph shall be
extended to the date which is 28 days (or such longer period as the Panel may
agree) after the publication of the announcement announcing the change of
structure to a Scheme (such 28 day period or such longer period as the Panel may
agree, the “Scheme Publishing Period”) and references to the Offer Document
shall be read as references to the document setting out the terms of the Scheme
(the “Scheme Document”). Notwithstanding the foregoing, this Deed shall not
terminate and the undertakings in this Deed shall continue to have effect if the
Scheme Document is not published within the Scheme Publishing Period, if the
Offeror has provided to the Company all such information concerning the Offeror
which is within the Offeror’s control and as is reasonably and properly required
from the Offeror in order for the Company to produce the Scheme Document during
the Scheme Publishing Period;

 



4

 

 

(c)the Offer or Scheme lapses or is withdrawn and, for the avoidance of doubt,
no new, revised or replacement Offer or Scheme has been announced, in accordance
with Rule 2.7 of the City Code, in its place; or

 

(d)if the Offer does not otherwise close or, in the case of a Scheme, become
effective by 18 May 2015.

 

5.2For the avoidance of doubt, the obligations set out in this Deed shall not
lapse upon the Offeror, with the consent of the Panel, announcing publicly that
it is implementing the Acquisition by way of a Scheme, having previously
proceeded with the implementation of the Acquisition by way of an Offer (and
vice versa).

 

6.DOCUMENTATION

 

6.1We consent to:

 

(a)this undertaking being disclosed to the Panel;

 

(b)the inclusion of references to us, particulars of this undertaking and our
holdings of relevant securities of the Company substantially in the terms set
out in the Press Announcement being included in the Press Announcement and any
Offer Document or Scheme Document, and any other announcement made, or document
issued, by or on behalf of the Offeror or the Company in connection with the
Acquisition; and

 

(c)this undertaking being available for inspection as required by Rule 26 of the
City Code.

 

6.2We shall promptly give you such further information in relation to our
interest in the Committed Shares as you may reasonably require for the
preparation of the Press Announcement, any Offer Document or Scheme Document and
any other announcement to be made or document to be issued, by or on behalf of
the Offeror or Company in connection with the Acquisition in order to comply
with the requirements of the City Code, the Panel, the Court, applicable law,
the Financial Conduct Authority and the London Stock Exchange. We shall notify
you in writing as soon as reasonably practicable after becoming aware of any
change to the accuracy of any information previously given to you.

 

7.POWER OF ATTORNEY

 

7.1In order to secure the performance of our obligations under this undertaking,
we each appoint any director of the Offeror as our attorney if, having received
reasonable prior written notice from you specifying in reasonable detail the
nature of the alleged breach and such breach having gone unremedied for one day,
we fail to comply within the applicable time limits with any of the undertakings
in paragraph 3, in our name and on our behalf to do all things and to execute
all deeds and other documents as may be necessary or desirable to ensure
compliance with such undertakings or to accept or procure acceptance of the
Offer in respect of the Committed Shares or, in the case of a Scheme, to vote in
favour thereof at the Court Meeting and any General Meeting contemplated by the
Scheme.

 

7.2We agree that this power of attorney is given by way of security and is
irrevocable in accordance with section 4 of the Powers of Attorney Act 1971
until this undertaking lapses in accordance with paragraph 5.

 



5

 

 

8.GENERAL

 

8.1Any time, date or period mentioned in this undertaking may be extended by
mutual agreement.

 

8.2We agree that, if any of us fail to comply with any of the undertakings in
paragraph 3 or breach of any of our other obligations under this Deed, damages
may not be an adequate remedy and accordingly the Offeror shall be entitled to
seek the remedies of specific performance, injunction and other equitable
relief.

 

8.3A person who is not a party to this Deed has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Deed.

 

8.4The obligations of each of us under this Deed are several and not joint. No
claim may be made against any of us in respect of any breach of this Deed by any
other of us.

 

8.5Where the Committed Shares are registered in the name of a nominee, we shall
direct the nominee to act as if the nominee were bound by the terms of this Deed
and we shall procure that any such nominee shall do all acts and things
necessary to give effect to the terms of this Deed as if we had been the
registered holder of the Shares registered in the name of such nominee.

 

8.6Any failure, or delay by the Offeror to exercise any rights, power or
privilege under the terms of this Deed shall not constitute a waiver under this
Deed, nor shall any single or partial exercise of any such rights, power or
privilege preclude any further exercise of any right, power or privilege by the
Offeror.

 

8.7Nothing contained in this Deed shall oblige the Offeror to release the Press
Announcement or otherwise make an offer for the Company and we each acknowledge
that the release of the Press Announcement is at the Offeror's absolute
discretion and that the Offeror shall not be required to proceed with the
Acquisition if, after the Offeror releases the Press Announcement, the Panel
consents to the Offeror not proceeding with the Acquisition.

 

8.8No amendment or variation shall be made to this Deed unless signed in writing
by us and the Offeror.

 

8.9This Deed and any non-contractual obligations arising out of or in connection
with it
shall be governed by and construed in accordance with English law and each of us
and the Offeror submit to the exclusive jurisdiction of the English courts for
all purposes in connection herewith. We shall at all times maintain an agent for
service of process, who is Jordans Trust Company Limited, 20-22 Bedford Row,
London WC1R 4JS, and any other documents in proceedings in England or any other
proceedings in connection with this undertaking.



 

Each party hereto agrees that this document is to be a deed and execute and
deliver it as a deed on the date first above written.

 

6

 

 

Schedule

 

The Shares

 

Name of Shareholder  Number of Shares   Number of Shares under option/warrants 
Registered holder  Beneficial owner Danbury Enterprises Limited   21,284,264  
nil  Danbury Enterprises Limited  Danbury Enterprises Limited                
Kikero Enterprises Limited   9,297,195   nil  Kikero Enterprises Limited  Kikero
Enterprises Limited                 Delanglade Holdings Limited   491,176   nil 
Delanglade Holdings Limited  Delanglade Holdings Limited                
Treadstone Holdings Limited   491,176   nil  Treadstone Holdings Limited 
Treadstone Holdings Limited

 

7

 

 

EXECUTED as a DEED by )   DANBURY ENTERPRISES LIMITED )   acting by )  
_________________________________ )   being a person who, in accordance )   with
the laws of the territory in which the ) _______________________________ company
is incorporated  is ) Authorised Signatory acting under the authority of the
company )  



 

8

 

 

 

EXECUTED as a DEED by )   KIKERO ENTERPRISES LIMITED )   acting by )  
_________________________________ )   being a person who, in accordance )   with
the laws of the territory in which the ) _______________________________ company
is incorporated  is ) Authorised Signatory acting under the authority of the
company )  

  

9

 



 

EXECUTED as a DEED by )   DELANGLADE HOLDINGS LIMITED )   acting by )  
_________________________________ )   being a person who, in accordance )   with
the laws of the territory in which the ) _______________________________ company
is incorporated  is ) Authorised Signatory acting under the authority of the
company )  

 

 

10

 



 

EXECUTED as a DEED by )   TREADSTONE HOLDINGS LIMITED )   acting by )  
_________________________________ )   being a person who, in accordance )   with
the laws of the territory in which the ) _______________________________ company
is incorporated is ) Authorised Signatory acting under the authority of the
company )  

 

11

 



 

EXECUTED as a DEED by )   DEALERTRACK TECHNOLOGIES, INC. )   acting by )  
_________________________________ )   being a person who, in accordance )   with
the laws of the territory in which the ) _______________________________ company
is incorporated  is ) Authorised Signatory acting under the authority of the
company )  

 

12

 

 

APPENDIX

Press Announcement

 



13

 



 